 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10     DUWAYNE JACKSON,
                                                    Case No. 18-cv-0060-BAS-BLM
11                                   Plaintiff,
                                                    ORDER:
12
                                                    (1) OVERRULING PLAINTIFF’S
13           v.                                         OBJECTION
                                                        [ECF No. 61];
14     F. AVILES, et al.,
                                                    (2) APPROVING AND
15                                Defendants.           ADOPTING REPORT
                                                        AND RECOMMENDATION
16                                                      IN PART
                                                        [ECF No. 56];
17
                                                    (3) GRANTING DEFENDANT
18                                                      FINK’S MOTION FOR
                                                        SUMMARY JUDGMENT
19                                                      [ECF No. 41];
20                                                     AND
21                                                  (4) DENYING PLAINTIFF’S
                                                        MOTION FOR SUMMARY
22                                                      JUDGMENT
                                                        [ECF No. 44]
23
24         Pro se inmate Plaintiff Duwayne Jackson claims that prison official
25   Defendants Fink, F. Aviles, G. Mendoza, and C. Osgood violated Plaintiff’s Eighth
26   Amendment rights. (ECF No. 6, First. Am. Compl.) Defendant Fink moves for
27   summary judgment on Plaintiff’s claims on the grounds that (1) Plaintiff failed to
28   exhaust administrative remedies for his claims against Fink and (2) Plaintiff’s Eighth

                                              –1–                                     18cv60
 1   Amendment claims against Fink fail on the merits in view of the undisputed
 2   evidence. (ECF No. 41.) Plaintiff cross-moves for summary judgment on his claims
 3   against all Defendants. (ECF No. 44.)
 4
 5         On May 28, 2019, Magistrate Judge Barbara Major issued a Report and
 6   Recommendation (“R&R”) that recommends granting Defendant Fink’s motion for
 7   summary judgment based on Plaintiff’s undisputed failure to exhaust administrative
 8   remedies against Fink and because the undisputed evidence shows that Plaintiff’s
 9   Eighth Amendment claims against Fink fail as a matter of law. (ECF No. 56.) The
10   R&R recommends denial of Plaintiff’s motion for summary judgment, partially
11   incorporating the analysis on Fink’s motion and otherwise concluding that there are
12   genuine disputes of material fact for Plaintiff’s claims against the remaining
13   Defendants. (Id.) Upon Plaintiff’s request to extend the deadline to file objections,
14   objections to the R&R were due no later than July 19, 2019. (ECF No. 59.) Plaintiff
15   timely filed an Objection. (ECF No. 61.) Attached to the Objection is a declaration
16   from Plaintiff that restates his view of the facts underlying his claims. (Id. Jackson
17   Decl.) Defendants have not objected to the R&R.
18
19         For the reasons herein, the Court (1) overrules Plaintiff’s Objection, (2)
20   approves and adopts the R&R in part, (3) grants Defendant Fink’s motion for
21   summary judgment based on Plaintiff’s failure to exhaust administrative remedies
22   against Fink, and (4) denies Plaintiff’s motion for summary judgment against the
23   remaining Defendants.
24
25                                  LEGAL STANDARD
26         The Court reviews de novo those portions of an R&R to which objections are
27   made. 28 U.S.C. § 636(b)(1). The Court may “accept, reject, or modify, in whole or
28   in part, the findings or recommendations made by the magistrate judge.” Id. “The

                                              –2–                                     18cv60
 1   statute makes it clear,” however, “that the district judge must review the magistrate
 2   judge’s findings and recommendations de novo if objection is made, but not
 3   otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en
 4   banc) (emphasis in original); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219,
 5   1226 (D. Ariz. 2003) (concluding that where no objections were filed, the district
 6   court had no obligation to review the magistrate judge’s report). “Neither the
 7   Constitution nor the statute requires a district judge to review, de novo, findings and
 8   recommendations that the parties themselves accept as correct.” Reyna-Tapia, 328
 9   F.3d at 1121. This legal rule is well-established in the Ninth Circuit and this district.
10   See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005) (“Of course, de novo
11   review of a[n] R & R is only required when an objection is made to the R & R.”);
12   Nelson v. Giurbino, 395 F. Supp. 2d 946, 949 (S.D. Cal. 2005) (adopting report in
13   its entirety without review because neither party filed objections to the report despite
14   the opportunity to do so); see also Nichols v. Logan, 355 F. Supp. 2d 1155, 1157
15   (S.D. Cal. 2004).
16
17         To be effective, objections must be written and specific. See Fed. R. Civ. P.
18   72(b)(2) (“[A] party may serve and file specific written objections to the proposed
19   findings and recommendations” of the magistrate judge.) (emphasis added). In the
20   absence of a specific objection, the court need only satisfy itself that there is no
21   “clear error” on the face of the record before adopting the magistrate judge’s
22   recommendation. Singleton v. Hernandez, No. 16-cv-2462-BAS-NLS, 2019 WL
23   644101, at *17 (S.D. Cal. Feb. 16, 2019); Afrah v. Sidhu, No. 14-CV-02303-BAS-
24   NLS, 2015 WL 8759131, at *1 (S.D. Cal. Dec. 14, 2015); see also Fed. R. Civ. P.
25   72(b) Advisory Comm. Notes (1983) (citing Campbell v. U.S. Dist. Court for N.
26   Dist. of Cal., 501 F.2d 196, 206 (9th Cir. 1974)).
27
28

                                                –3–                                      18cv60
 1                                       DISCUSSION
 2   1.    Defendant Fink’s Motion for Summary Judgment
 3         Magistrate Judge Major recommends that the Court grant Defendant Fink’s
 4   motion for summary judgment for two overarching reasons. (ECF No. 56 at 7–26.)
 5   First, the R&R recommends that the Court grant summary judgment for Defendant
 6   Fink on the merits of Plaintiff’s Eighth Amendment claims against Fink, which
 7   largely concern Fink’s role as the supervisor of Defendant F. Aviles—another
 8   Defendant who Plaintiff alleges engaged in certain underlying conduct that violated
 9   Plaintiff’s Eighth Amendment rights.
10
11         First, on the merits and with respect to Plaintiff’s claim that Fink was
12   “deliberately indifferent” to a danger Defendant Aviles allegedly posed to Plaintiff,
13   the R&R finds that the undisputed evidence shows only that Fink was aware that
14   Aviles had searched Plaintiff’s prison cell two days before a March 31, 2017 incident
15   in which Aviles allegedly taunted and threatened Plaintiff, and yanked and pulled on
16   Plaintiff’s wrist chains. (Id. at 10–11.) The R&R otherwise concludes that Plaintiff
17   fails to provide any evidence that would permit the imposition of supervisory
18   liability on Defendant Fink, including on the grounds that Defendant Fink (1) failed
19   to train Defendant Aviles, (2) failed to supervise Defendant Aviles, (3) failed to
20   investigate Defendant Aviles, (4) failed to discipline Defendant Aviles, or (5)
21   otherwise maintained an allegedly unconstitutional policy that resulted in Plaintiff’s
22   alleged injuries. (Id. at 14–18.)
23
24         Second, the R&R recommends that the Court grant summary judgment for
25   Defendant Fink on the ground that the undisputed evidence shows that Plaintiff
26   never exhausted administrative remedies against Fink in accordance with the Prison
27   Litigation Reform Act’s mandatory requirement that prisoners may not bring Section
28   1983 actions “with respect to prison conditions” in federal court “until such

                                              –4–                                     18cv60
 1   administrative remedies as are available, are exhausted.” 42 U.S.C. § 1997e(a);
 2   (ECF No. 56 at 19–16). The R&R finds that although an administrative process
 3   exists at the prison where Plaintiff was incarcerated at the time of the alleged events
 4   and although Plaintiff submitted at least three grievances, Plaintiff never submitted
 5   a grievance against Fink or asserted misconduct by Fink in the grievances he did
 6   file.
 7
 8           Although Plaintiff has filed an Objection, Plaintiff does not object to the vast
 9   majority of the R&R’s findings and recommendations on Defendant Fink’s motion
10   for summary judgment. (ECF No. 61.) Plaintiff objects solely to a “harmless error”
11   in the R&R’s analysis that “misinterpret[s] Plaintiff[’]s pleadings” to state that
12   “Defendant Aviles pretended to act as though he was mentally challenged near the
13   small management yard located in front of Defendants Fink[’]s office[.]” (Id. at 2.)
14   Plaintiff objects that he “has never indicated that Defendant Fink’s office is or was
15   near the small management yard.” (Id.) As Plaintiff apparently recognizes, this
16   objection plainly does not alter the R&R’s findings and conclusions, nor does it have
17   any bearing on Plaintiff’s undisputed failure to exhaust administrative remedies.
18
19           Having considered the R&R and underlying papers, the Court finds no clear
20   error in the recommendation to grant Defendant Fink’s motion for summary
21   judgment for failure to exhaust administrative remedies and adopts the R&R to that
22   extent. See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (proper exhaustion requires
23   “using all steps that the agency holds out, and doing so properly (so that the agency
24   addresses the issues on the merits”) (emphasis, citation, and internal quotation marks
25   omitted)).      The Court declines to adopt the R&R’s conclusions and
26   recommendations on the merits of Plaintiff’s claims against Defendant Fink because,
27   as the R&R observes (ECF No. 56 at 19), “unexhausted claims cannot be brought in
28   court.” Jones v. Bock, 549 U.S. 199, 211 (2007). Plaintiff’s failure to exhaust

                                                –5–                                     18cv60
 1   renders unnecessary a summary judgment decision on the merits of Plaintiff’s claims
 2   against Defendant Fink.1 Defendant Fink is dismissed without prejudice.
 3
 4   2.    Plaintiff’s Motion for Summary Judgment
 5         The R&R recommends denial of Plaintiff’s cross-motion for summary
 6   judgment on his claims against all Defendants. (ECF No. 56 at 26–33.) Because the
 7   Court has approved and adopted the R&R’s recommendation to grant Defendant
 8   Fink’s motion for summary judgment, the Court limits its analysis to the R&R’s
 9   findings and conclusions regarding Defendants Aviles, G. Mendoza, and C. Osgood.
10
11         With respect to Plaintiff’s claims against Defendants Mendoza and Osgood,
12   the R&R concludes that Plaintiff has not carried his initial burden to show an
13   entitlement to summary judgment on his Eighth Amendment claims against these
14   Defendants. Plaintiff’s claims arise from a May 3, 2017 incident in which Plaintiff
15   was transferred from suicide watch in the mental health crisis bed alternative housing
16   unit to a mental health crisis bed at California State Prison Lancaster. During this
17   incident, Plaintiff allegedly asked Defendant Mendoza to be separated from another
18   inmate who Defendant Osgood was preparing for transfer in the same escort van,
19   but Defendant Mendoza rejected the request. The inmate allegedly taunted Plaintiff
20   after Plaintiff stated that he was under suicide watch and the inmate kicked Plaintiff
21   for three hours during the transport. The R&R observes that Plaintiff concedes the
22
23         1
              The Court observes that the declaration attached to Plaintiff’s Objection
     appears to make a new factual assertion regarding Defendant Fink not previously
24   presented in order to bolster the merits of Plaintiff’s Eighth Amendment claims
25   against Fink. Plaintiff states that “[i]n the past I reported Officer Aviles, harrasment
     [sic] and misconduct to Sergeant Fink, during his visitation rounds in administrative
26   segregation unit inmate cell front visits.” (ECF No. 61 Jackson Decl. ¶ 7.) Whether
27   true or not, this new factual averment has no bearing on Plaintiff’s failure to exhaust
     administrative remedies for the claims he raises in this action against Defendant
28
     Fink.
                                               –6–                                      18cv60
 1   existence of genuine disputes of material fact regarding this incident and that no
 2   other evidence supports Plaintiff’s position as a matter of law. (ECF No. 56 at 33.)
 3   Plaintiff’s Objection does not address these findings and conclusions. Having
 4   reviewed the R&R and the underlying papers, the Court finds no clear error in Judge
 5   Major’s findings and recommendation to deny Plaintiff’s motion for summary
 6   judgment with respect to Defendants Mendoza and Osgood.
 7
 8          With respect to Plaintiff’s claim against Defendant Aviles, the R&R
 9   concludes that there are genuine disputes of material fact regarding the injuries
10   Plaintiff claims he sustained on March 31, 2017 as a result of Aviles allegedly
11   yanking on Plaintiff’s wrist chains. Plaintiff again concedes the existence of
12   disputed facts because Plaintiff’s and Aviles’ declarations regarding this incident are
13   “contradictory.” (ECF No. 44 at 10.) As the R&R concludes, the evidence in the
14   record otherwise does not show Plaintiff is entitled to summary judgment on his
15   claim against Aviles. (ECF No. 56 at 29–30.) Defendant Aviles’ crime incident
16   report for the incident states that Plaintiff’s injuries were self-inflicted, and
17   Plaintiff’s Medical Report of Injury or Unusual Occurrence reflects that Plaintiff
18   stated that he had sustained injuries because he was scratched by his wrist chains.
19   (Id. at 29.)
20
21          Plaintiff’s sole objection to this analysis is that “the Court errored [sic] and
22   misread” the medical report Plaintiff submitted. (ECF No. 61 at 2.) Plaintiff asserts
23   that he submitted a medical report “from the March 31, 2017 incident showing
24   abrasions and scratch[e]s on his arms and wrist and noting that Plaintiff reported
25   being ‘snatched by waiste [sic] chains[.]’” (Id. at 3.) The Court does not understand
26   Plaintiff’s objection because this is precisely what the R&R accurately states
27   regarding the medical report concerning the March 31, 2017 incident. Indeed,
28   Plaintiff attaches to his Objection the same medical report that he submitted in his

                                               –7–                                     18cv60
 1   summary judgment briefing. (Compare ECF No. 44 Ex. B with ECF No. 61 Ex. A
 2   at 6.) The Court therefore overrules Plaintiff’s “objection.” Having reviewed the
 3   R&R and underlying papers, the Court finds no clear error in Judge Major’s findings
 4   and recommendation to deny Plaintiff’s motion for summary judgment with respect
 5   to Defendant Aviles.
 6
 7                              CONCLUSION & ORDER
 8         For the foregoing reasons, the Court (1) OVERRULES Plaintiff’s Objection,
 9   (ECF No. 61) and (2) APPROVES IN PART AND ADOPTS IN PART the R&R
10   (ECF No. 56) as follows:
11         1.    The Court GRANTS Defendants’ motion for summary judgment on
12   Plaintiff’s claims against Defendant Fink solely on the ground of failure to exhaust
13   administrative remedies. Defendant Fink is HEREBY DISMISSED WITHOUT
14   PREJUDICE. See Lira v. Herrera, 427 F.3d 1164, 1170 (9th Cir. 2005) (noting
15   that a judgment on the basis of failure to exhaust administrative remedies should be
16   without prejudice).
17         2.    The Court DENIES Plaintiff’s motion for summary judgment with
18   respect to the remaining Defendants. This case will otherwise proceed to trial on
19   Plaintiff’s remaining claims against Defendants F. Aviles, G. Mendoza, and C.
20   Osgood.
21         3.    As a final matter, Plaintiff has submitted a renewed motion for
22   appointment of counsel. The Court advises Plaintiff that an order on his renewed
23   motion is forthcoming.      All remaining pre-trial and trial dates REMAIN
24   VACATED until further order.
25         IT IS SO ORDERED.
26   DATED: July 26, 2019
27
28

                                             –8–                                    18cv60
